Case: 19-50480      Document: 00515150829         Page: 1    Date Filed: 10/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                    No. 19-50480                            FILED
                                  Summary Calendar                    October 8, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALEJANDRO ESPINOZA-HERNANDEZ, also known as Alejandro
Espinozahernandez, also known as Alejandro Espinoza Hernandez, also
known as Alex Espinoza, also known as Alex Espinosa, also known as
Alejandro Espinoza, also known as Alejandro Hernandez-Espinoza, also
known as Alejandro Espinzoa Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:19-CR-37-1


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Alejandro Espinoza-Hernandez appeals his conviction for illegal reentry
into the United States. He challenges the district court’s denial of his motion
to dismiss the indictment, arguing that it was invalid because the notice to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50480    Document: 00515150829     Page: 2   Date Filed: 10/08/2019


                                 No. 19-50480

appear in his removal proceedings was defective because it did not specify a
time and date for his removal hearing and that the removal order was thus
void. He concedes that this challenge is foreclosed by United States v. Pedroza-
Rocha, 933 F.3d 490 (5th Cir. 2019), but he wishes to preserve it for further
review.   The Government has filed an unopposed motion for summary
affirmance, agreeing that the issue is foreclosed under Pedroza-Rocha.
Alternately, the Government requests an extension of time to file its brief.
      Summary affirmance is appropriate if “the position of one of the parties
is clearly right as a matter of law so that there can be no substantial question
as to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969). Pedroza-Rocha concluded that the notice to appear was
not deficient because it did not specify a date for the hearing, that any such
alleged deficiency had not deprived the immigration court of jurisdiction, and
that Pedroza-Rocha could not collaterally attack his notice to appear without
first exhausting his administrative remedies. 933 F.3d at 496–98. Espinoza-
Hernandez’s arguments are, as he concedes, foreclosed by this case. See id.
Accordingly, the Government’s motion for summary affirmance is GRANTED,
the Government’s alternative motion for an extension of time to file a brief is
DENIED, and the judgment of the district court is AFFIRMED.




                                       2